Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the application 16/893,052 filed on 03/28/2022.
In the instant Amendment, claims 1, 17 and 28 – 36 have been amended.
Claims 1 – 39 have been examined and are pending in this application. This action is made Final.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/05/2021 and 10/12/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments with respect to claims 1 - 39 have been considered but are moot because the arguments do not apply to the same combination of references being used in the current rejection.  Applicant’s arguments are directed solely to the claimed invention as amended 03/28/2022, which has been rejected under new ground of rejection necessitated by amendment.  See rejection below for full detail.
The rejection of claim 28 – 35 under 35 U.S.C. 101 has been withdrawn in view of Applicants amendment.
CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):                                                                                                                      
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph). The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph). The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function.
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Claim limitation “means for coding a first set…”; " means for coding a second set….”; “means for storing….”; “means for predicting…”; “means for forming…”; “means for selecting…”; “means for generating…”; “means for inverse….”; “means for combining…”; have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a non-structural term “means for” coupled with functional language “coding a first set…” ; “coding a second set….”; “storing….”; “predicting…”; “forming…”; “ selecting…”; “generating…”; “inverse….”; “combining…”; without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier.  The above "means for" terms coupled with their respective functional language do not infer any significant structures or mechanisms used to perform the cited functional language, and therefore are not recognized as structures.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 36 – 39 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: (paragraph: 0027, As shown in FIG. 1, system 100 includes a source device 102 that provides encoded video data to be decoded and displayed by a destination device 116, in this example. In particular, source device 102 provides the video data to destination device 116 via a computer-readable medium 110. Source device 102 and destination device 116 may comprise any of a wide range of devices, including desktop computers, notebook (i.e., laptop) computers, tablet computers, set-top boxes, telephone handsets such smartphones, televisions, cameras, display devices, digital media players, video gaming consoles, video streaming device, or the like. In some cases, source device 102 and destination device 116 may be equipped for wireless communication, and thus may be referred to as wireless communication devices).  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 2, 5, 6, 13, 17, 18, 20, 28, 29, 31 and 36 – 37 are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al (US 2019/0335208 A1) in view of Chien et al (US 2013/0022119 A1).

Regarding claim 1, Lim discloses: “a method of coding video data, the method comprising: 
coding a first set of motion information for a current block of video data, the current block being partitioned into a first partition and a second partition according to a non-rectangular partition mode [see para: 0030; FIGS. 3A and 3B are diagrams illustrating triangular block-split types. FIG. 3A illustrates splitting a square block into two triangles of the same size. FIG. 3B illustrates splitting a rectangular block into two triangles of the same size. The proposed triangle blocks will be useful when there is a diagonal edge in a rectangle, as in the example of FIG. 2(B). That is, triangular areas having similar textures may be respectively set as one block, and thus the encoding efficiency may be enhanced], the first set of motion information referring to a picture list and being associated with the first partition [see para: 0054; The encoder 550 encodes the quantized transform coefficients using a coding scheme such as CABAC to generate a bitstream. The encoder 550 encodes information such as a CTU size, a MinQTSize, a MaxBTSize, a MaxBTDepth, a MinBTSize, QT_split_flag, and BT_split_flag, which are associated with the block split, such that the video decoding apparatus splits the block in the same manner as in the video encoding apparatus]; 
Lim does not explicitly disclose: “after coding the first set of motion information, coding a second set of motion information for the current block, the second set of motion information referring to the reference picture list and being associated with the second partition, the second set of motion information being different than the first set of motion information;
in response to the first set of motion information and the second set of motion information both referring to the reference picture list, storing the second set of motion information for the current block, without storing the first set of motion information for the current block for subsequent use in predicting motion information; and
predicting subsequent motion information of a subsequent block of the video data that neighbors the current block using the stored second set of motion information”.
However, Chien, from the same or similar field of endeavor teaches: “after coding the first set of motion information, coding a second set of motion information for the current block, the second set of motion information referring to the picture list and being associated with the second partition [see para: 0036; According to aspects of this disclosure, motion estimation unit 42 may limit the amount of motion information, e.g., motion vectors, reference picture indexes, prediction directions, or other information, from neighboring blocks that is buffered during encoding. For example, rather than determining an MVP or merge candidate for a current block based on motion information from above-neighboring blocks, motion estimation unit 42 may determine motion information for encoding the current block based on motion information from left-neighboring blocks. In other examples, motion estimation unit 42 may determine motion information for the current block based on data from an above-neighboring block, but only when the current block is a sub-block of an LCU and the above-neighboring block is from the same LCU], the second set of motion information being different than the first set of motion information [see para: 0131; In some examples, the motion vector predictor candidates shown in FIG. 6 may be identified when performing motion vector prediction (e.g., whether generating an MVD or performing merge mode). In other examples, different candidates may be identified when performing merge mode and motion vector prediction. That is, a video coder (such as video encoder 20 or video decoder 30) may identify a different set of motion vector predictor candidates for performing merge mode than for performing motion vector prediction];
in response to the first set of motion information and the second set of motion information both referring to the picture list, storing the second set of motion information for the current block [see para: 0109; Entropy decoding unit 80 forwards the motion vectors and other decoded syntax elements to prediction unit 81. When the video slice is coded as an intra-coded (I) slice, intra prediction unit 84 of prediction unit 81 may generate prediction data for a video block of the current video slice based on a signaled intra prediction mode (e.g., signaled as the most probable mode, directly, or by an index to another one of the neighboring blocks) and data from previously decoded blocks of the current picture. When the video picture is coded as an inter-coded (i.e., B, P or GPB) slice, motion compensation unit 82 of prediction unit 81 produces predictive blocks for a video block of the current video slice based on the motion vectors and other syntax elements received from entropy decoding unit 80. The predictive blocks may be produced from one of the reference pictures within one of the reference picture lists. Video decoder 30 may construct the reference picture lists, List 0 and List 1, using default construction techniques based on reference pictures stored in reference picture memory 92], without storing the first set of motion information for the current block for subsequent use in predicting motion information [see para: 0124; Accordingly, according to aspects of this disclosure, the video coder may use prediction information associated with the blocks an LCU without buffering the prediction information. That is, according to aspects of this disclosure, the video coder may determine prediction information for sub-CU 178C based on the above-neighboring sub-CU 178A without buffering the prediction information of sub-CU 178A in a line buffer]; and 
predicting subsequent motion information of a subsequent block of the video data that neighbors the current block using the stored second set of motion information [see para: 0131; In some examples, the motion vector predictor candidates shown in FIG. 6 may be identified when performing motion vector prediction (e.g., whether generating an MVD or performing merge mode). In other examples, different candidates may be identified when performing merge mode and motion vector prediction. That is, a video coder (such as video encoder 20 or video decoder 30) may identify a different set of motion vector predictor candidates for performing merge mode than for performing motion vector prediction. And see para: 0088].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Lim to add the teachings of Chien as above, in order to predicting subsequent motion information, motion vector predictor candidates shown in FIG. 6 identified when performing motion vector prediction (e.g., whether generating an MVD or performing merge mode). Different candidates identified when performing merge mode and motion vector prediction. A video coder identify a different set of motion vector predictor candidates for performing merge mode than for performing motion vector prediction. The video coder determine prediction information for sub-CU 178C based on the above-neighboring sub-CU 178A without buffering the prediction information of sub-CU 178A in a line buffer. As described, Examiner interpreting as without buffering or not storing motion information for subsequent use in predicting motion information [Chien see para: 0036; 0131; 0124].

Regarding claim 2, Lim and Chien disclose all the limitation of claim 1 and are analyzed as previously discussed with respect to that claim.
	Furthermore, Lim discloses: “wherein storing the second motion vector comprises storing the second motion vector for all sub-blocks of the current block [see para: 0050; The inter predictor 524 searches for a block most similar to the current block in a reference picture encoded and decoded earlier than the current picture, and generates a prediction block for the current block using the searched block. Then, the inter predictor 524 generates a motion vector corresponding to a displacement between the current block in the current picture and the prediction block in the reference picture. Motion information including information about the reference picture used to predict the current block and information about the motion vector is encoded by the encoder 550 and transmitted to the video decoding apparatus].  

Regarding claim 5, Lim and Chien disclose all the limitation of claim 1 and are analyzed as previously discussed with respect to that claim.
	Furthermore, Lim discloses: “wherein predicting the subsequent motion information of the subsequent block comprises: 
forming a motion prediction candidate list for the subsequent block, comprising adding the second motion vector to the motion prediction candidate list [see para: 0050; The inter predictor 524 sets the motion vector and reference picture index of the current block to the motion vector and reference picture index which have been set for the selected merge candidate. The inter predictor 524 generates, as the prediction block, a block which is indicated by the set motion vector within a reference picture identified by the set reference picture index]; 
selecting the second motion vector from the motion prediction candidate list [see para: 0050; The inter predictor 524 searches for a block most similar to the current block in a reference picture encoded and decoded earlier than the current picture, and generates a prediction block for the current block using the searched block. Then, the inter predictor 524 generates a motion vector corresponding to a displacement between the current block in the current picture and the prediction block in the reference picture. Motion information including information about the reference picture used to predict the current block and information about the motion vector is encoded by the encoder 550 and transmitted to the video decoding apparatus]; and 
predicting the subsequent motion information of the subsequent block using the second motion vector [see para: 0075; The filter unit 860 deblock-filters the boundaries between the reconstructed blocks in order to remove blocking artifacts caused by block-by-block decoding and stores the deblock-filtered blocks in the memory 870. When all the blocks in one picture are reconstructed, the reconstructed picture is used as a reference picture for inter prediction of blocks in a subsequent picture to be decoded].  

Regarding claim 6, Lim and Chien disclose all the limitation of claim 1 and are analyzed as previously discussed with respect to that claim.
	Furthermore, Lim discloses: “wherein the current block forms part of a uni-directional inter-prediction slice (P-slice), the method further comprising disabling a blending operation for the current block [see para: 0073; The inter predictor 844 determines the motion information about the current block using the syntax elements for the inter mode extracted by the decoder 810, and predicts the current block using the determined motion information. In the case of the merge mode, the inter predictor 844 constructs a merge list by selecting a predetermined number of merge candidates from the neighboring blocks for the current block, and selects a merge candidate indicated by the merge index information among the candidates included in the merge list. The inter predictor 844 sets the motion vector and reference picture index of the current block to the motion vector and reference picture index which have been set for the selected merge candidate. The inter predictor 844 generates, as the prediction block of the current block, a block which is indicated by the set motion vector within a reference picture identified by the set reference picture index. In the case of the AMVP mode, the inter predictor 844 determines the motion vector predictor using the information on the motion vector predictor extracted by the decoder 810, and determines the motion vector of the current block by adding the motion vector predictor and the motion vector difference. The inter predictor 844 generates, as the prediction block of the current block, a block which is indicated by the determined motion vector of the current block within a reference picture identified by the reference picture index that the decoder 810 extracts].  

Regarding claim 13, Lim and Chien disclose all the limitation of claim 8 and are analyzed as previously discussed with respect to that claim.
	Furthermore, Lim discloses: “wherein generating the prediction block comprises generating the prediction block using regular inter-prediction, the method further comprising skipping context-adaptive binary arithmetic coding (CABAC) of bits representing fractional-precision motion vector difference (MVD) values for adaptive motion vector resolution (AMVR) syntax elements [see para: 0145; The encoder 550 encodes the quantized transform coefficients using a coding scheme such as CABAC to generate a bitstream. The encoder 550 encodes information such as a CTU size, a MinQTSize, a MaxBTSize, a MaxBTDepth, a MinBTSize, QT_split_flag, and BT_split_flag, which are associated with the block split, such that the video decoding apparatus splits the block in the same manner as in the video encoding apparatus].  

Regarding claim 17, 28 and 36, claim 17, 28 and 36 is rejected under the same art and evidentiary limitations as determined for the method of claim 1.

Regarding claim 18 and 29, claim 18 and 29 is rejected under the same art and evidentiary limitations as determined for the method of claim 2.

Regarding claim 20, 31 and 37, claim 20, 31 and 37 is rejected under the same art and evidentiary limitations as determined for the method of claim 5.

Claim 3, 4, 19 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al (US 2019/0335208 A1) in view of Chien et al (US 2013/0022119 A1) and further in view of Benjamin et al (“Versatile Vidoe Coding (Draft 5), Joint Video Experts Team (JVET) 14th Meeting Geneva CH, 19 – 27 March, 2019, cited in the IDS).

Regarding claim 3, Lim and Chien disclose all the limitation of claim 1 and are analyzed as previously discussed with respect to that claim.
Lim and Chien does not explicitly disclose: “further comprising determining that a size of the current block satisfies a threshold, wherein storing the second motion vector comprises storing the second motion vector in response to determining that the size of the current block satisfies the threshold”.
However, Benjamin, from the same or similar field of endeavor teaches: “further comprising determining that a size of the current block satisfies a threshold, wherein storing the second motion vector comprises storing the second motion vector in response to determining that the size of the current block satisfies the threshold [see page: 34; if ( sps _ ladf_ enabled_ flag ) { sps num ladf intervals minns2 uf2) sps _ ladf _lmwst _ interval_ qp offset se(v) for( i ~ O; i < sps nun1 ladf intervals rninus2 + 1: i-+-+ ) { sps_ladf_qp_offset[ i] se(v) sps ladf delta threshold minu,1[ i] ue{v)}, sps _ladf _enabled_ flag equal to l, specifies that sps ,mm ladf_ intervals minus2, sps _ladf _] owest_interval qp offset, sps ladf_ qp _ offset[ i ], and sps_ladf_ delta_ threshold_ minusl[ i] are pres<0nt in the SPS].  
Therefore, It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system by Lim to add the teachings of Chien as above, to further incorporate the teachings of Benjamin to determine a size of the current block satisfies a threshold wherein storing the second motion vector comprises storing the second motion vector in response to determining that the size of the current block satisfies the threshold by calculating sps_ladf_ delta_ threshold value [Benjamin page: 34].

Regarding claim 4, Lim and Chien disclose all the limitation of claim 3 and are analyzed as previously discussed with respect to that claim.
Lim and Chien does not explicitly disclose: “wherein the threshold comprises 4xN or Nx4, N being a positive integer value”.
However, Benjamin teaches: “wherein the threshold comprises 4xN or Nx4, N being a positive integer value [see page: 103; amvr _precision_ tlag[ xO ][ yO ] equal to O specifies that the resolution ofthe motion vector difference is one integer lw:mi sample ifinter_affine_tlag[ xO ][ yO] is equal to 0, and lil6 ofa luma s.unple otherwise. amvr_p1,ecision_tlag[ xO ][ yO] equal to l specifies that the resolution of the motion vector difference is four luma samples if inter_ affine _i1ag[ xO ][ yO ] is equal to 0, and one integer luma sample otherwise. The an-ay indices xO, y{) specify the location ( xO, yO ) of the top-left luma sample of the considered coding block relative to the top-left luma sample of the picture].  
Therefore, It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system by Lim to add the teachings of Chien as above, to further incorporate the teachings of Benjamin to have threshold values that are positive integer number, as Benjamin taught amvr _precision_ tlag[ xO ][ yO ] equal to O specifies that the resolution ofthe motion vector difference is one integer lw:mi sample ifinter_affine_tlag[ xO ][ yO] is equal to 0 [Benjamin page: 103].

Regarding claim 19 and 30, claim 19 and 30 is rejected under the same art and evidentiary limitations as determined for the method of claim 3.

Claim 7 – 8, 10, 11, 12, 14, 22, 25 – 27 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al (US 2019/0335208 A1) in view of Chien et al (US 2013/0022119 A1) and further in view of Liu et al (WO 2020/185595 A1).

Regarding claim 7, Lim and Chien disclose all the limitation of claim 1 and are analyzed as previously discussed with respect to that claim.
Lim and Chien does not explicitly disclose: “wherein the first partition comprises a first triangle partition, the second partition comprises a second triangle partition, and the non- rectangular partition mode comprises triangle partition mode (TPM)”.
However, Liu, from the same or similar field of endeavor teaches: “wherein the first partition comprises a first triangle partition, the second partition comprises a second triangle partition, and the non- rectangular partition mode comprises triangle partition mode (TPM) [see Fig. 13 para: 0134; In some embodiments, when a CU-level flag indicates that a current CU is coded using the TPM, an index, referred to as triangle partition index, is further signaled. For example, the triangle partition index can have a value in a range of [0, 39] Using this triangle partition index, the direction of the triangle partition (diagonal or anti-diagonal), as well as the motion information for each of the partitions (e.g., merge indices (or referred to as TPM indices) to the respective uni-prediction candidate list) can be obtained through a lookup table at the decoder side. After predicting each of the triangular prediction unit based on the obtained motion information, in an embodiment, the sample values along the diagonal or anti-diagonal edge of the current CU are adjusted by performing a blending process with adaptive weights. As a result of the blending process, a prediction signal for the whole CU can be obtained. Subsequently, a transform and quantization process can be applied to the whole CU in a way similar to other prediction modes. Finally, a motion field of a CU predicted using the triangle partition mode can be created, for example, by storing motion information in a set of 4x4 units partitioned from the CU. The motion field can be used, for example, in a subsequent motion vector prediction process to construct a merge candidate list].  
Therefore, It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system by Lim to add the teachings of Chien as above, to further incorporate the teachings of Liu to provide a first triangle partition, the second partition comprises a second triangle partition, and the non-rectangular partition mode. Furthermore, three parameters, a split direction, a first merge index (TPM index) corresponding to a first triangular prediction unit, and a second meige index (TPM index) corresponding to a second triangular prediction unit, are generated when a TPM is applied to a coding block [Liu see para: 0134; 0149 and Fig. 13].

Regarding claim 8, Lim and Liu disclose all the limitation of claim 1 and are analyzed as previously discussed with respect to that claim.
Lim and Chien does not explicitly disclose: “further comprising generating a prediction block for the current block using the first set of motion information and the second set of motion information and without performing a blending operation between the first partition and the second partition”.
However, Liu, from the same or similar field of endeavor teaches: “further comprising generating a prediction block for the current block using the first set of motion information and the second set of motion information and without performing a blending operation between the first partition and the second partition [see para: 0142 – 0143; 3.3 Adaptive Blending along the Triangular Partition Edge [0143] In an embodiment, after predicting each triangular prediction unit using respective motion information, a blending process is applied to the two prediction signals of the two triangular prediction units to derive samples around the diagonal or anti-diagonal edge. The blending process adaptively chooses between two groups of weighting factors depending on the motion vector difference between the two triangular prediction units. In an embodiment, the two weighting factor groups are as follows: (1) 1st weighting factor group: {7/8, 6/8, 4/8, 2/8, 1/8} for samples of a luma component and {7/8, 4/8, 1/8} for samples of chroma component; and (2) 2nd weighting factor group: {7/8, 6/8, 5/8, 4/8, 3/8, 2/8, 1/8} for samples of a luma component and {6/8, 4/8, 2/8} for samples of a chroma component. The second weighting factor group has more luma weighting factors and blends more luma samples along the partition edge].  
Therefore, It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system by Lim to add the teachings of Chien as above, to further incorporate the teachings of Liu to generating a prediction block for the current block using the first set of motion information and the second set of motion information and without performing a blending operation between the first partition and the second partition. Additionally, a blending process is applied to the two prediction signals of the two triangular prediction units to derive samples around the diagonal or anti-diagonal edge [Liu see para: 0142 - 0143].

Regarding claim 10, Lim and Liu disclose all the limitation of claim 9 and are analyzed as previously discussed with respect to that claim.
Lim and Chien does not explicitly disclose: “further comprising resetting blending weights that are equal to 4/8 to instead be equal to 8/8”.
However, Liu, from the same or similar field of endeavor teaches: “further comprising resetting blending weights that are equal to 4/8 to instead be equal to 8/8 [see para: 0143].  
Therefore, It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system by Lim to add the teachings of Chien as above, to further incorporate the teachings of Liu to reset blending weights that are equal to 4/8 to instead be equal to 8/8 [Liu see para: 0143].

Regarding claim 11, Lim and Liu disclose all the limitation of claim 9 and are analyzed as previously discussed with respect to that claim.
Lim and Chien does not explicitly disclose: “further comprising resetting blending weights that are equal to 4/8 to instead be equal to 0/8”.
However, Liu, from the same or similar field of endeavor teaches: “further comprising resetting blending weights that are equal to 4/8 to instead be equal to 0/8 [see para: 0143].  
Therefore, It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system by Lim to add the teachings of Chien as above, to further incorporate the teachings of Liu to resetting blending weights that are equal to 4/8 to instead be equal to 0/8. As Liu taught, a blending process is applied to the two prediction signals of the two triangular prediction units to derive samples around the diagonal or anti-diagonal edge. The blending process adaptively chooses between two groups of weighting factors depending on the motion vector difference between the two triangular prediction units. In an embodiment, the two weighting factor groups are as follows: (1) 1st weighting factor group: {7/8, 6/8, 4/8, 2/8, 1/8} for samples of a luma component and {7/8, 4/8, 1/8} for samples of chroma component; and (2) 2nd weighting factor group: {7/8, 6/8, 5/8, 4/8, 3/8, 2/8, 1/8} for samples of a luma component and {6/8, 4/8, 2/8} for samples of a chroma component. The second weighting factor group has more luma weighting factors and blends more luma samples along the partition edge [Liu see para: 0143].

Regarding claim 12, Lim and Liu disclose all the limitation of claim 9 and are analyzed as previously discussed with respect to that claim.
Lim and Chien does not explicitly disclose: “further comprising resetting blending weights that are equal to 4/8 to instead be equal to 0/8 or 8/8 according to a split direction for the current block”.
However, Liu, from the same or similar field of endeavor teaches: “further comprising resetting blending weights that are equal to 4/8 to instead be equal to 0/8 or 8/8 according to a split direction for the current block [see para: 0145; FIG. 16 shows an example of a CU applying the first weighting factor group. As shown, a first coding block (1601) includes luma samples, and a second coding block (1602) includes chroma samples. A set of pixels along a diagonal edge in the coding block (1601) or (1602) are labeled with the numbers 1, 2, 4, 6, and 7 corresponding to the weighting factors 7/8, 6/8, 4/8, 2/8, and 1/8, respectively. For example, for a pixel labelled with the number of 2, a sample value of the pixel after a blending operation can be obtained according to: the blended sample value = 2/8 x PI + 6/8 x P2, where PI and P2 represent sample values at the respective pixel but belong to predictions of a first triangular prediction unit and a second triangular prediction unit, respectively].  
Therefore, It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system by Lim to add the teachings of Chien as above, to further incorporate the teachings of Liu to resetting blending weights that are equal to 4/8 to instead be equal to 0/8 or 8/8 according to a split direction for the current block. Additionally, Liu also taught, after predicting each of the triangular prediction unit based on the obtained motion information, in an embodiment, the sample values along the diagonal or anti-diagonal edge of the current CU are adjusted by performing a blending process with adaptive weights. As a result of the blending process, a prediction signal for the whole CU can be obtained [Liu see para: 0145; 0134].

Regarding claim 14, Lim and Liu disclose all the limitation of claim 1 and are analyzed as previously discussed with respect to that claim.
Lim and Chien does not explicitly disclose: “wherein generating the prediction block comprises generating the prediction block using affine prediction mode, the method further comprising skipping context-adaptive binary arithmetic coding (CABAC) of bits representing fractional-precision motion vector difference (MVD) values for adaptive motion vector resolution (AMVR) syntax elements”.
However, Liu, from the same or similar field of endeavor teaches: “wherein generating the prediction block comprises generating the prediction block using affine prediction mode, the method further comprising skipping context-adaptive binary arithmetic coding (CABAC) of bits representing fractional-precision motion vector difference (MVD) values for adaptive motion vector resolution (AMVR) syntax elements [see para: 0159; For example, in an embodiment, the merge mode that provides a basis for limiting the maximum allowed number of TPM candidates can include the following types of merge candidates: (i) Spatial motion vector predictor (MVP) from spatial neighbor coding units (CUs); (ii) Temporal MVP from collocated CUs; (iii) History- based MVP from a history buffer; or (iv) Pairwise average MVP, and may not include affine based merge candidates or sub-block based merge candidates].  
Therefore, It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system by Lim to add the teachings of Chien as above, to further incorporate the teachings of Liu to generating the prediction block comprises generating the prediction block using affine prediction mode, and skipping context-adaptive binary arithmetic coding (CABAC) of bits representing fractional-precision motion vector difference (MVD) values for adaptive motion vector resolution (AMVR) syntax elements. Additionally, Liu also taught, after predicting each of the triangular prediction unit based on the obtained motion information, in an embodiment, the sample values along the diagonal or anti-diagonal edge of the current CU are adjusted by performing a blending process with adaptive weights. As a result of the blending process, a prediction signal for the whole CU can be obtained [Liu see para: 0159 and 0134].

Regarding claim 22 and 33, claim 22 and 33 is rejected under the same art and evidentiary limitations as determined for the method of claim 8.

Regarding claim 25, Lim and Liu disclose all the limitation of claim 17 and are analyzed as previously discussed with respect to that claim.
Lim and Chien does not explicitly disclose: “further comprising a display configured to display decoded video data”.
However, Liu, from the same or similar field of endeavor teaches: “further comprising a display configured to display decoded video data [see para: 0035; Each terminal device of the terminal devices (230) and (240) also may receive the coded video data transmitted by the other terminal device of the terminal devices (230) and (240), and may decode the coded video data to recover the video pictures and may display video pictures at an accessible display device according to the recovered video data].
Therefore, It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system by Lim to add the teachings of Chien as above, to further incorporate the teachings of Liu to combine with a display to display decoded video data. As Liu taught, the terminal device (220) may receive the coded video data from the network (250), decode the coded video data to recover the video pictures and display video pictures according to the recovered video data [Liu see para: 0035 and 0033].

Regarding claim 26, Lim and Liu disclose all the limitation of claim 17 and are analyzed as previously discussed with respect to that claim.
Lim and Chien does not explicitly disclose: “wherein the device comprises one or more of a camera, a computer, a mobile device, a broadcast receiver device, or a set-top box”.
However, Liu, from the same or similar field of endeavor teaches: “wherein the device comprises one or more of a camera, a computer, a mobile device, a broadcast receiver device, or a set-top box [see para: 0056; In a videoconferencing system, the video source (501) may be a camera that captures local image information as a video sequence].
Therefore, It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system by Lim to add the teachings of Chien as above, to further incorporate the teachings of Liu to combine with at least one of an integrated circuit; a microprocessor; or a wireless communication device, for example the computer system can provide functionality as a result of logic hardwired or otherwise embodied in a circuit (for example: accelerator (1944)), which can operate in place of or together with software to execute particular processes or particular parts of particular processes [Liu see para: 0020].

Regarding claim 27, Lim and Liu disclose all the limitation of claim 17 and are analyzed as previously discussed with respect to that claim.
Lim and Chien does not explicitly disclose: “wherein the device comprises at least one of: an integrated circuit; a microprocessor; or a wireless communication device”.
However, Liu, from the same or similar field of endeavor teaches: “wherein the device comprises at least one of: an integrated circuit; a microprocessor; or a wireless communication device [see para: 0020; Reference to a computer- readable media can encompass a circuit (such as an integrated circuit (IC)) storing software for execution, a circuit embodying logic for execution, or both, where appropriate. The present disclosure encompasses any suitable combination of hardware and software].
Therefore, It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system by Lim to add the teachings of Chien as above, to further incorporate the teachings of Liu to combine with at least one of an integrated circuit; a microprocessor; or a wireless communication device, for example the computer system can provide functionality as a result of logic hardwired or otherwise embodied in a circuit (for example: accelerator (1944)), which can operate in place of or together with software to execute particular processes or particular parts of particular processes [Liu see para: 0020].

Allowable Subject Matter
Claims 9, 15, 16, 21, 23, 24, 32, 34, 35 and 39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Pang et al (US 2015/0271515 A1).


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Masum Billah whose telephone number is (571)270-0701. The examiner can normally be reached Mon - Friday 9 - 5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie J. Atala can be reached on (571) 272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MASUM BILLAH/Primary Patent Examiner, Art Unit 2486